Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to claims filed on December 27, 2021. Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 1-18 are allowable over prior art of record. An explanation of the distinct features cited on said claims will be provided once all outstanding rejections have been addressed and the instant application is due for issue.

Response to Argument(s)
Applicant’s arguments, see page 8-10, filed December 27, 2021, with respect to 103 rejection of claims 1-18 have been fully considered and are persuasive.  The 103 rejection of claims 1-18 has been withdrawn. However, the 103 rejection of claims 19 and 20 is maintained.  
Applicant’s response with respect to the nonstatutory double patenting rejection of claims 1-18 has been noted. However, until a terminal disclaimer has been filed, the nonstatutory double patenting rejection of claims 1-18 is maintained. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,050,616. Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of the instant application are anticipated by said claims of the U.S. Patent. Claims 1 and 15 of the instant application and claims 1 and 15 of the U.S. Patent will be used as an exemplary to show similarity among the conflicting claims (see table below). 
Instant Application
U.S. Patent No. 11,050,616
1. A method for an adaptive network of vehicles, the method comprising: 


generating, by the GNOC, a global policy according to the operator inputs; 

generating, by at least one of the GNOC or a local gateway (GW), configuration commands for configurations for at least one of the vehicles based on the global policy; 

transmitting, by at least one of the GNOC or the local GW, the configuration commands to at least one of the vehicles; 


transmitting, by the local GW, key performance indicators to the GNOC; and revising, by the GNOC, the global policy according to the key performance indicators.



generating, by the GNOC, a global policy according to the operator inputs;  

generating, by at least one of the GNOC or a distributed network gateway (GW), configuration commands for configurations for a payload for at least one of the network access nodes based on the global policy;  
transmitting, by at least one of the GNOC or the distributed network GW, the configuration commands to at least one of the network access nodes;  

after configuring the payload according to the transmitted configuration commands, 
transmitting, by the distributed network GW, a summary of key performance indicators to the GNOC; and 
revising, by the GNOC, the global policy according to the summary of key performance indicators. 

a global network operations center (GNOC) configured to: 


receive operator inputs; generate a global policy according to the operator inputs; generate configuration commands for configurations for at least one of the vehicles based on the global policy; and revise the global policy according to key performance indicators; and 
a local gateway (GW) configured to transmit the key performance indicators to the GNOC, wherein at least one of the local GW or the GNOC are further configured to transmit the configuration commands to the at least one of the vehicles.

receive operator inputs, to generate a global policy according to the operator inputs, to generate configuration commands for configurations for a payload for at least one of the network access nodes based on the global policy;  

after configuring the payload according to the generated configuration commands, access a summary of key performance indicators;  
revise the global policy according to the summary of key performance indicators;  and 
transmit the configuration commands to at least one of the network access nodes.


Dependent claims 2-14 and 16-18 of the instant application also recite similar features as of the claims 2-14, 16-18 and 20 of the U.S. Patent. Independent claim 19 of the U.S. Patent also recites similar features as independent claim 1 of the instant application. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al “Chen”, US-PGPUB No. 2007/0064604 in view of Gopal et al “Gopal”, US-PGPUB No. 2018/0098247.
As per claim 19, Chen teaches a method for configuring a configuration for vehicle (Paragraph(s) [0008], [0011], [0029], [0054]), the method comprising: 
generating the configuration for the vehicle (Paragraph(s) [0028-0029]) and configuring the configuration for the vehicle according to the configuration commands (Paragraph(s) [0031], [0050]).
Chen fails to expressly teach generating XML models for the configuration, generating configuration commands for the vehicle according to the XML models.
However, Gopal discloses generating XML models for the configuration, generating configuration commands for the vehicle according to the XML models (Paragraph(s) [0075], [0095], [0112]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Chen’s to provide a unified management system (UMS) that is capable of supporting various standardized technologies and protocols, such as OpenAMIP, TCP/IP, Ethernet, JASON, HTTP, SNMP and XML, which maximizes flexibility and interoperability across ground equipment from multiple vendors as taught by Gopal (Paragraph(s) [0075]).
As per claim 20, Chen fails to expressly teach wherein the XML models are generated according to a global policy.
However, Gopal discloses wherein the XML models are generated according to a global policy (Paragraph(s) [0075], [0095], [0112]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Chen’s adaptive quality of service policy to include unified management system (UMS) that is capable of supporting various standardized technologies and empowering a Global Network Operations Center (GNOC) as taught by Gopal (Paragraph(s) [0075]).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454